           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

KEITH ODARALL STOKES                                       PLAINTIFF

v.                       No. 4:19-cv-695-DPM

CITY OF NORTH LITTLE
ROCK CODE ENFORCEMENT                                   DEFENDANT

                               ORDER
     Stokes hasn't paid the filing fee and his time to do so has passed.
NQ 4. His complaint will be dismissed without prejudice for failure to
prosecute. Motion for counsel, NQ 3, denied without prejudice as moot.
     So Ordered.

                                                v
                                D.P. Marshall Jr.
                                United States District Judge
